DETAILED ACTION
Response to Amendment
This communication is in response to the Amendment filed 6 January 2021.
Claims 1-12 are currently pending.  In the Amendment filed 6 January 2021, claims 6 and 9 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
Claims 1, 7 and 8 utilize the language “in a case where.”  This language is considered to represent contingent limitations.  According to MPEP 2111.04, The broadest reasonable interpretation of a claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  

Claim Objections
The objections of claims 6 and 9 are withdrawn as necessitated by Amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) in a case where any one of the held indexes is deleted, adding an identifier of the deleted index to a first invalid list and in a case where it is determined that an index requested is not held, transmitting the first invalid list. 
The limitation of in a case where any one of the held indexes is deleted, adding an identifier of the deleted index to a first invalid list, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of the generic computer components.  That is, other than reciting “the distributed data management apparatus,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “distributed data management apparatus” language, “adding” in the context of this claim encompasses the user manually adding an identifier to a list.  Similarly, the limitation of transmitting the invalid list, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “distributed data management apparatus” language, “transmitting” in the context of this claim encompasses the user manually providing the list.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – a non-transitory computer-readable 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a 

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) in a case where any one of the held indexes is deleted, adding an identifier of the deleted index to a first invalid list and in a case where it is determined that an index requested is not held, transmitting the first invalid list. 
The limitation of in a case where any one of the held indexes is deleted, adding an identifier of the deleted index to a first invalid list, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of the generic computer components.  That is, other than reciting “the distributed data management apparatus,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements –using a distributed data management apparatus to perform the adding and transmitting steps, an information processing apparatus and holding a plurality of indexes which specify positions of data to be distributed in a network system.  The data management apparatus in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of adding and transmitting) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Also, the information processing apparatus is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a distributed data management apparatus and an information processing apparatus amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitation of holding the indexes is considered to represent an insignificant extra-solution activity.  The limitation of the indexes specify positions of data to be distributed in a network system is considered to represent generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05 (h)).  Insignificant extra solution activity and generally linking the use of the judicial exception to a particular technological environment or field of use cannot provide an inventive concept.  The claim is not patent eligible.


The limitation of in a case where any one of the held indexes is deleted, adding an identifier of the deleted index to a first invalid list, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of the generic computer components.  That is, other than reciting “the distributed data management apparatus,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “distributed data management apparatus” language, “adding” in the context of this claim encompasses the user manually adding an identifier to a list.  Similarly, the limitation of transmitting the invalid list, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “distributed data management apparatus” language, “transmitting” in the context of this claim encompasses the user manually providing the list.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – a processor, a memory, using a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a distributed data management apparatus, a memory, a processor and an information processing apparatus amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a 

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) in a case where any one of the held indexes is deleted, adding an identifier of the deleted index to a first invalid list and in a case where it is determined that an index requested is not held, transmitting the first invalid list. 
The limitation of in a case where any one of the held indexes is deleted, adding an identifier of the deleted index to a first invalid list, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of the generic computer components.  That is, other than reciting “the distributed data management apparatus,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “distributed data management apparatus” language, “adding” in the context of this claim encompasses the user manually adding an identifier to a list.  Similarly, the limitation of transmitting the invalid list, as drafted, is a process that, under its broadest reasonable 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements –using a distributed data management apparatus to perform the adding and transmitting steps, an information processing apparatus and storing a plurality of indexes which specify positions of data to be distributed in a network system.  The data management apparatus in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of adding and transmitting) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Also, the information processing apparatus is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The limitation of storing the indexes is considered to represent an insignificant extra-solution activity.  The limitation of the indexes specify positions of data to be distributed in a network system is considered to represent generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05 (h)).  Accordingly, the additional elements do not integrate the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a distributed data management apparatus and an information processing apparatus amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The limitation of storing the indexes is considered to represent an insignificant extra-solution activity.  The limitation of the indexes specify positions of data to be distributed in a network system is considered to represent generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05 (h)).  Insignificant extra solution activity and generally linking the use of the judicial exception to a particular technological environment or field of use cannot provide an inventive concept.  The claim is not patent eligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2005/0226420 to Makela et al (hereafter Makela) in view of US PGPub 2005/0226420 to Itoh (hereafter Itoh).

Referring to claim 1, Makela discloses a non-transitory computer-readable storage medium storing a distributed data management program that causes a distributed data management apparatus, for holding a plurality of indexes (see Fig 1 and [0041]), to execute a process, the process comprising:
in a case where any one of the held indexes is deleted, adding an identifier of the deleted index to a first invalid list held by the distributed data management apparatus [a list of indexes N to be deleted] (see [0070]); and
in a case where it is determined that an index requested from an information process is not held [checking the usability of chosen index N] (see [0051]-[0053]), transmitting the first invalid list to the information processing apparatus [sending list to terminals A-D] (see [0051]-[0053] and [0071] - Server terminal checks the usability of 
Makela fails to explicitly disclose where the plurality of indexes specify storage positions of data to be distributed in a network system.  Itoh teaches the plurality of indexes specify storage positions of data to be distributed in a network system (see [0005] – The table (index) associates a key value with a storage position of data corresponding to the key value and designates the key value when a search processing of data is performed.)   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the process of maintaining a list of deleted indexes and notifying information processing apparatuses of the updates as taught by Makela with the particular type of indexes disclosed by Itoh.  One would have been motivated to do so since Itoh merely teaches a different type of index and in order to improve efficiency of the process by keeping the information up-to-date and providing notifications upon request to allow for obtaining data at a high speed for processes independent of the type of index (Makela: see [0022]).
Referring to claim 7, Makela discloses a distributed data management method performed by a distributed data management apparatus for holding a plurality of indexes (see Fig 1), the method comprising steps of:

in a case where it is determined that an index requested from an information process is not held [checking the usability of chosen index N] (see [0051]-[0053]), transmitting the first invalid list to the information processing apparatus [sending list to terminals A-D] (see [0051]-[0053] and [0071] - Server terminal checks the usability of index N in its own main database and sends a reply to the inquiring terminal equipment.).
Makela fails to explicitly disclose where the plurality of indexes specify storage positions of data to be distributed in a network system.  Itoh teaches the plurality of indexes specify storage positions of data to be distributed in a network system (see [0005] – The table (index) associates a key value with a storage position of data corresponding to the key value and designates the key value when a search processing of data is performed.)   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the process of maintaining a list of deleted indexes and notifying information processing apparatuses of the updates as taught by Makela with the particular type of indexes disclosed by Itoh.  One would have been motivated to do so since Itoh merely teaches a different type of index and in order to improve efficiency of the process by keeping the information up-to-date and providing 
Referring to claim 8, Makela discloses a distributed data management apparatus for holding a plurality of indexes (see Fig 1), the apparatus comprising:
a memory (see [0041]), and
a processor coupled to the memory (see [0041]) and configured to:
in a case where any one of the held indexes is deleted, adding an identifier of the deleted index to a first invalid list held by the distributed data management apparatus [a list of indexes N to be deleted] (see [0070]); and
transmitting the first invalid list to the information processing apparatus (see [0071]- sending list to terminals A-D).
Makela fails to explicitly disclose transmitting the list in a case where it is determined that an index requested from an information processing apparatus is not held.  Ogihara teaches in a case where it is determined that data requested from an information processing apparatus is not held, transmitting the first invalid list to the information processing apparatus (see [0014] – updates are transmitted during an update request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send the list of deleted indexes of Makela at the time of the 
Referring to claim 9, Makela discloses a distributed data management method performed by a distributed data management apparatus, the method comprising:
storing a plurality of indexes [indexes N] (see [0070] and [0071]);
adding an identifier of a deleted index to a first invalid list stored in the distributed data management apparatus when a stored index is deleted (see [0070] and [0071]);
receiving a request from an information processing apparatus [checking the usability of chosen index N] (see [0051]-[0053]); and
transmitting the first invalid list to the information processing when an index associated with the received request is not stored in the plurality of indexes [sending list to terminals A-D] (see [0051]-[0053] and [0071] - Server terminal checks the usability of index N in its own main database and sends a reply to the inquiring terminal equipment.).
Makela fails to explicitly disclose where the plurality of indexes specify storage positions of data to be distributed in a network system.  Itoh teaches the plurality of indexes specify storage positions of data to be distributed in a network system (see [0005] – The table (index) associates a key value with a storage position of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the process of maintaining a list of deleted indexes and notifying information processing apparatuses of the updates as taught by Makela with the particular type of indexes disclosed by Itoh.  One would have been motivated to do so since Itoh merely teaches a different type of index and in order to improve efficiency of the process by keeping the information up-to-date and providing notifications upon request to allow for obtaining data at a high speed for processes independent of the type of index (Makela: see [0022]).

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2005/0226420 to Makela et al (hereafter Makela) in view of US PGPub 2013/0297788 to Itoh (hereafter Itoh) as applied to claims 1 and 9 above, and further in view of US PGPub 2012/0078914 to Roeder et al (hereafter Roeder).

Referring to claims 2 and 10, the combination of Makela and Itoh (hereafter Makela/Itoh) fails to explicitly teach the limitation of in a case where a second invalid list including an identifier of an index deleted in another distributed data management apparatus is received, invalidating a reference pointer in which an identifier of an index included in the second invalid list is set.  Roeder teaches the limitation in a case where a second invalid list including an identifier of an index deleted in another distributed data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to invalidate a reference pointer of Makela/Itoh in the manner disclosed by Roeder.  One would have been motivated to do so in order to keep consistency between the servers and the data.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2005/0226420 to Makela et al (hereafter Makela) in view of US PGPub 2013/0297788 to Itoh (hereafter Itoh) as applied to claims 1 and 9 above, and further in view of US PGPub 2014/0105302 to Takehara et al (hereafter Takehara).
Referring to claims 3 and 11, Makela/Itoh fails to explicitly teach the limitation updating the first invalid list by merging the first invalid list and the second invalid list.  Takehara teaches updating the first invalid list by merging the first invalid list and the second invalid list (see [0198] – combining lists).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consolidate the lists of Makela/Itoh in the manner disclosed by Takehara.  One would have been motivated to do so in order to keep consistency between the servers and the data.

Allowable Subject Matter
Claims 4-6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s arguments, with respect to Makela and Ogihara not teaching the limitation of the index specifying storage positions of data have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Itoh.
With regards to the argument with regards to the combination of Makela and Ogihara, the arguments are considered moot since Ogihara is no longer being utilized in the rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167